EXCHANGE AGREEMENT
 
This Exchange Agreement (the “Agreement”) is dated as of January 21, 2011, by
and between Radient Pharmaceuticals Corporation, a Delaware corporation (the
“Company”), and Hudson Bay Fund, LP (the “Holder”).
 
Whereas, the Holder holds a Convertible Promissory Note (the “Note”) in the
original principal amount of $62,353.00 that was purchased and issued on April
8, 2010, pursuant to that certain Note and Warrant Purchase Agreement, dated as
of April 8, 2010, by and among the Company, the Holder and the other parties
thereto;
 
Whereas, the Note is convertible into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”), pursuant to the terms thereof;
and
 
Whereas, the Company desires that the Holder exchange its Note on the terms set
forth herein.
 
Now, Therefore, In Consideration of the mutual covenants contained in this
Agreement, the Company and the Holder agree as follows:
 
1.           Exchange.  Simultaneously with the execution and delivery of this
Agreement, the Holder shall exchange its Note with the Company for, and in
exchange therefor the Company shall issue to the Holder, 421,867 unlegended and
freely tradable shares of Common Stock (such 421,867 shares of Common Stock are
referred to herein as the “Shares”). It is expressly understood and agreed that
the exchange of the Note for the Shares to be issued by the Company
simultaneously therewith is being undertaken pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended. The Company shall not issue any
stop-transfer order, instruction or other restriction with respect to any of the
Shares.
 
(a)           Delivery of Note. The Holder shall, within two (2) business days
after the date hereof, deliver the Note to the address specified by the Company.
 
(b)           Delivery of Shares. The Company shall, within one (1) business day
of the date first written above, credit the number of Shares to the balance
account with The Depository Trust Company specified by the Holder through its
Deposit/Withdrawal at Custodian system.
 
2.           Representations and Warranties.  The Company represents and
warrants to the Holder that:
 
(a)           The offer and issuance of the Shares is and will be exempt from
registration under the Securities Act of 1933, as amended, pursuant to the
exemption provided by Section 3(a)(9) thereof. As a result of the foregoing, the
Shares shall be immediately freely tradable by the Holder.
 

--------------------------------------------------------------------------------


 
(b)           The Company has the requisite power and authority to enter into
and perform its obligations under this Agreement and to issue the Shares in
accordance with the terms hereof. The execution and delivery of this Agreement
by the Company, and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the issuance of the Shares),
have been duly authorized by the Company’s board of directors, and no further
filing, consent or authorization is required by the Company, its board of
directors or any of its shareholders. This Agreement has been duly executed and
delivered by the Company, and constitutes the legal, valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies. The execution, delivery and
performance by the Company of this Agreement and the offer and issuance of the
Shares requires no consent of, action by or in respect of, or filing with, any
person or entity, governmental body, agency, or official.
 
(c)           The issuance of the Shares is duly authorized and, upon issuance
in accordance with the terms hereof, the Shares will be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof.
 
(d)           The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby will not (i) result in a violation of the certificate of incorporation or
other organizational documents of the Company or any of its subsidiaries, any
capital stock of the Company, or bylaws of the Company, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including, without limitation, federal and state securities laws and
regulations and the rules and regulations of the NYSE Amex) applicable to the
Company or any of its subsidiaries or by which any property or asset of the
Company or any of its subsidiaries is bound or affected except, in the case of
clause (ii) or (iii) above, to the extent such violations could not reasonably
be expected to have a material adverse effect on the Company and its
subsidiaries, taken as a whole.
 
(e)           The Company and its board of directors have taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
interested stockholder, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under its certificate of incorporation, bylaws or other organizational documents
or the laws of the jurisdiction of its incorporation or otherwise which is or
could become applicable to the Holder as a result of the transactions
contemplated by this Agreement (including, without limitation, the Company’s
issuance of the Shares and the Holder’s ownership of the Shares).
 
3.           Entire Agreement; Construction. This Agreement supersedes all other
prior oral or written agreements between the Holder, the Company, their
affiliates and persons and entities acting on their behalf solely with respect
to the matters contained herein, and this Agreement contains the entire
understanding of the parties solely with respect to the matters covered herein.
The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.
 
- 2 -

--------------------------------------------------------------------------------


 
4.           Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by the
internal laws of the State of Illinois, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Illinois or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of Illinois. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
Chicago, Illinois, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.
 
5.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.
 
6.           Disclosure. The Company shall, on or before 8:30 a.m., New York
time, on the first (1st) business day after the date hereof file a Current
Report on Form 8-K describing all the material terms of the transactions
contemplated by this Agreement in the form required by the Securities Exchange
Act of 1934, as amended. The Company shall promptly secure the listing of all of
the Shares upon each national securities exchange upon which the Common Stock is
listed as of the date hereof if not already so listed.
 
7.           Dismissal. Each of the Company and the Holder shall cause their
respective attorneys to execute and file, within two (2) business days after the
date hereof, an order dismissing with prejudice that certain litigation in the
Circuit Court of Cook County, Illinois, County Department, Law Division,
captioned Hudson Bay Fund, LP and Hudson Bay Overseas Fund, Ltd. v. Radient
Pharmaceuticals Corporation, Case No. 10-L-007108.
 
[signature page follows]
 
- 3 -

--------------------------------------------------------------------------------


 
In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
RADIENT PHARMACEUTICALS
CORPORATION
 


By:_________________________
Its:_________________________
 
HUDSON BAY FUND, LP
 


By:_________________________
Its:_________________________
 
 - 4 -

--------------------------------------------------------------------------------

 


 